IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Springfield Township, Mercer County, :
Pennsylvania                         :
                                     :
                  v.                 :               No. 1303 C.D. 2020
                                     :               No. 1304 C.D. 2020
Richard Ratvasky and Joyce Ratvasky, :               Submitted: October 21, 2021
husband and wife,                    :
                        Appellants   :

BEFORE:          HONORABLE MARY HANNAH LEAVITT, Judge
                 HONORABLE J. ANDREW CROMPTON, Judge
                 HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT                                                  FILED: December 14, 2021

                 Richard Ratvasky and Joyce Ratvasky (Landowners) appeal two orders
of the Court of Common Pleas of Mercer County (trial court) rejecting their request
for a deemed approval of their conditional use application and land development
plan. Landowners argue that the trial court erred for two reasons. First, the
Springfield Township Board of Supervisors (Township Supervisors) did not begin a
hearing within 60 days after receiving the conditional use application, as required by
Section 908(1.2) of the Pennsylvania Municipalities Planning Code (MPC).1
Second, the Township Supervisors did not make a decision on their land
development plan “within the time and in the manner required” by Section 508 of
the MPC, 53 P.S. §10508. The two matters have been consolidated in this Court.
Upon review, we affirm the trial court.


1
    Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10908(1.2).
                                     Background
             Landowners own three contiguous parcels of real property (Property)
located in the VR-Village Residential District (VR District) and propose to develop
the Property to expand their automotive service and repair business.2 On May 6,
2019, Theodore Burke, Jr., a professional engineer, sent Landowners’ land
development plan by email to the Township office manager, Ronda McClelland. On
May 14, 2019, she forwarded the email submission to the Township zoning officer,
Richard Grossman; the Township Planning Commission; and the Township
Supervisors for a “pre-application conference” scheduled for May 20, 2019.
Reproduced Record at 377a (R.R.__).
             On May 20, 2019, prior to the conference, Grossman provided his
written comments to the Planning Commission, which stated, in pertinent part, as
follows:

             [Landowners’] application will need both conditional use and
             land development plan approval. In the past we have permitted
             both applications at the same time. Since this is just a sketch
             plan, your only action would be to recommend whether this
             should move forward for conditional use hearing.

R.R. 378a. The Planning Commission convened to discuss the “Pre-Application
Sketch Ratvasky Service Center.” R.R. 379a. The Planning Commission concluded
that it “needs further clarification on the size of buildings that can be constructed in
the VR District.” Id.




2
  “Service Stations/Convenience Stores/Service and Repair Businesses” are classified as
conditional uses within the VR District. SPRINGFIELD TOWNSHIP (MERCER COUNTY) ZONING
CODE, §305 (October 2018); Reproduced Record at 191a (R.R.__).
                                           2
              On June 7, 2019, Burke emailed Landowners’ “revised applications”
for “the two lots instead of three.” R.R. 32a. McClelland responded, in pertinent
part, as follows:

              I will be preparing an invoice for [Landowners] - $725.00 total
              fee for the Sewage Permit; $725.00 plus ½ of the cost of the
              Stenographer for the Conditional Use Hearing[.]

              After you receive a favorable response to Conditional Use
              Hearing you will then start the Land Development Plan
              procedure - $2,050 fee for the Land Development Plan and a
              deposit for the Land Development Plan of $2,500 which will be
              drawn on for review fees for reviews by Township consultants;
              any [money] left will be returned to [Landowners].

              I just wanted to give you a heads up on the upcoming fees. The
              deadline for submitting Plans (Article 3 and 4 of the Zoning
              Ordinance) is June 24th so the review process can begin on the
              Conditional Use Application for consideration at the July 22
              Planning Commission meeting.

Id. (emphasis added). However, McClelland did not send out the invoices, and
Landowners did not pay the fees for either the conditional use application or the land
development plan.
              On June 18, 2019, McClelland sent a letter to Landowners, which stated
as follows:

              Re: Conditional Use Application

              Dear [Landowners]:

              This letter acknowledges receipt by [] Township of an
              application for the above-referenced project. The Township has
              determined that your application is not complete as submitted to
              the Township, pursuant to the applicable requirements of the



                                          3
             Township Subdivision and Land Development Ordinance
             [(SALDO)].3
             As submitted this application to the Township will not be
             processed. We will wait to hear from your engineers as to how
             they plan to proceed with the project.

R.R. 389a. Attached to their letter was a printout of an email McClelland sent to
Burke the same day, which stated, in pertinent part:

             There may need to be a lot consolidation (a Subdivision Plan)
             done firstly [sic] if the project will use both of those parcels, and
             the engineers may need more time to complete their plan
             documents.

             At this time the Township will reject the current Conditional Use
             Application until more specific information is presented by
             [engineers] on how they want to proceed with the project.

R.R. 391a.
             On January 3 and 10, 2020, Landowners published a “notice of deemed
approval of conditional use request.” R.R. 19a. On April 16 and 23, 2020,
Landowners published a “notice of deemed approval of land development
application.” R.R. 36a. Both notices were posted at the Property. The Township
filed land use appeals in opposition to Landowners’ claim of deemed approval of the
conditional use and land development applications. The appeals were consolidated
before the trial court, which held an evidentiary hearing.
             At the hearing, Burke testified that he took a hard copy of the May 6,
2019, applications to the Township office and was told by McClelland that no fees
were due at that time. Notes of Testimony, 9/14/2020, at 51 (N.T.__). Burke was


3
  SPRINGFIELD TOWNSHIP MERCER COUNTY SUBDIVISION AND LAND DEVELOPMENT ORDINANCE
(2017) (SPRINGFIELD SALDO); R.R. 300a-357a.
                                           4
told that “there was a Planning Commission meeting on [May] 20th and [] we could
be there for just an informal get together where [we] review what you want[.]” N.T.
53.
            Burke and Landowners attended the public meeting of May 20, 2019.
At the meeting they learned that because the proposed service station exceeded 5,000
square feet, the conditional use application could not be approved. In response,
Burke reduced the square footage by “tak[ing] out one of the three lots.” N.T. 54.
Burke resubmitted the applications on June 7, 2019, which he believed were the ones
that “would move forward” and trigger “everything.” N.T. 61.
            Landowners testified that Burke prepared the conditional use and land
development applications for them. Although they did not pay the filing fees, they
did pay $700 for a sewage permit. After the May 20, 2019, Planning Commission
meeting, Landowners learned from Grossman, the zoning officer, that the Planning
Commission erred in suggesting that the 5,000-square-foot limitation applied to a
service station. N.T. 26. Nevertheless, Landowners decided to take “one [parcel]
off” and authorized Burke to resubmit the applications. N.T. 27. Shortly thereafter,
Landowners received the Township’s letter of June 18, 2019, rejecting their
application as incomplete.
            McClelland testified that when she and Burke discussed Landowners’
project, she told him to “consider getting his sketch[es] together” for a “pre-
application conference[]” with the Planning Commission. N.T. 78. McClelland
described the application process as follows:

            [McClelland:] [W]e often had pre-application conferences.
            Because sometimes what the people proposed, they found out
            at that meeting that it probably wouldn’t be possible, and then
            they didn’t have to go through the expense of paying the fee,
            getting drawings made that may not be worth anything.
                                         5
                                              ***

             [Counsel:] And then in general, but not specifically in this
             case, what happens after the pre-application meeting?
             [McClelland:] Usually, if the person gets a favorable feeling
             from the Planning Commission, they may continue on with
             their paperwork process, which would be the complete
             package of what they want to do, which requires drawings and
             plans. And then at that time the fee would be paid….
                                           ***
             [Counsel:] When is that due and payable?
             [McClelland:] Not until they are actually considered seriously
             applying. And I don’t know what that could mean to some
             people. But if you are just submitting a sketch, drawings, and
             a concept of what you might want to build, that is not enough
             information to be considered a full application that would be
             accepted by the Township.

N.T. 78-80 (emphasis added). McClelland testified that the Township did not charge
a fee on Landowners’ applications because they were incomplete. A complete
application must include “a full blown architectural rendering of the property with
storm water management information and anything else pertinent to disturbing that
site,” which were missing from Landowners’ applications. N.T. 81-82.
             McClelland testified that the Township administrator, John Trant,
directed that she send the June 18, 2019, rejection letter. Trant oversaw “subdivision
and land development and conditional use zoning hearings,” and “that’s how he
knew that we needed to get that letter out.” N.T. 84-85. Landowners did not contact
the Township about their project after June 18, 2019.
             By decision and order of November 20, 2020, the trial court granted the
Township’s appeals and held that Landowners were not entitled to a deemed

                                          6
approval of either the conditional use or the land development application. The trial
court agreed that Landowners’ applications were incomplete because they had not
paid the filing fees. Under Section 105 of the Township Zoning Ordinance, “[a]ny
application for … conditional use … shall be accompanied by a fee,” and “[n]o
permit, certificate, application … shall be issued, nor shall any action be taken” until
“such costs, charges, fees or expenses have been paid in full.”             SPRINGFIELD
TOWNSHIP (MERCER COUNTY) ZONING CODE, §105 (emphasis added); R.R. 180a. In
the absence of a complete application, the Township was not required to hold a
hearing within the 60-day deadline set forth in Section 908(1.2) of the MPC. In the
alternative, the trial court reasoned that even assuming May 6, 2019, was the date
for triggering the deemed-approval provision in the MPC, the Township acted on
June 18, 2019, by sending a rejection letter to Landowners, which was well within
the 60-day period required by Section 908(1.2) of the MPC. Trial Court op. at 12.
             The trial court rejected Landowners’ argument that they were excused
from paying the filing fees by the doctrine of equitable estoppel.             Although
McClelland told Landowners that no filing fees were due until the application was
complete, she did not have authority to waive fees. The fee schedules were public
knowledge, and the trial court found “no innocent reliance” by Landowners, as
necessary for application of the equitable estoppel doctrine. Instead, Landowners
lacked “clean hands” by taking no action after receiving the June 18, 2019, rejection
letter. Trial Court op. at 11.
             Landowners appealed to this Court.4



4
  We review the trial court’s findings and legal conclusions for error of law or abuse of
discretion. Borough of Jenkintown v. Board of Commissioners of Abington Township, 858 A.2d
136, 138-39 (Pa. Cmwlth. 2004).
                                            7
                                          Appeal
              On appeal, Landowners raise two issues for our review.                   First,
Landowners argue that the trial court erred in concluding that they were not entitled
to a deemed approval of the conditional use request where the Township failed to
schedule a hearing on their application within the 60-day period set forth in Section
908(1.2) of the MPC. Second, Landowners argue that the trial court erred in
concluding that they were not entitled to a deemed approval of the land development
plan where the Township failed to specify the defects in Landowners’ application
within the time and in the manner required by the SALDO and Section 508 of the
MPC. We address these issues seriatim.
                            I. Conditional Use Application
              Landowners argue that the trial court erred in concluding that they were
not entitled to a deemed approval of the conditional use application. The Township
accepted Landowners’ application, assigned it a number, and never advised
Landowner of the amount of the fee required. Accordingly, the Township has
“waived its right to reject the [application] for non-payment [of fees].” Landowners
Brief at 25. The pre-application conference is part of the process for a land
development application under the SALDO, but it does not apply to a conditional
use application.5 Id. at 23 n.9. Once the Township accepted the conditional use

5
  Section 302 of the Township SALDO governs “pre-submission/pre-application conference.” It
states, in pertinent part, as follows:
         A. A sketch plan/pre-submission conference is not required; however, it is strongly
         recommended. The purpose is to acquaint the developer with the requirements of
         this Ordinance and to avoid unneeded proceeding or incorrectly prepared plats….
         B. All pre-application conferences shall be scheduled with the Township staff….
         C. The submission of a pre-application conference request and any plans,
         documents, or information related thereto that are presented at the conference shall
         not be deemed by the Township to be the submission or filing of an application for
                                             8
application, the time deadlines in the MPC govern.                    While the “technical
requirements and interpretations may be addressed collaboratively as ordinance
compliance is assessed,” the Township was obligated to begin a hearing within 60
days after it accepted the application on May 6, 2019. Id. at 26-27 (citing Nextel
Partners, Inc. v. Clarks Summit Borough/Clarks Summit Borough Council, 958 A.2d
587 (Pa. Cmwlth. 2008)).
              Landowners assert that the Township’s letter of June 18, 2019, did not
constitute a “valid rejection” of the conditional use application. Landowners Brief
at 31. The letter and the email attached thereto suggested that the conditional use
application was rejected for the stated reason that “a lot consolidation (a Subdivision
Plan)” had to be done. However, the merits of a subdivision plan are separate from
a conditional use request. Landowners argue that the Township “may not rebut a
deemed approval by arguing that the application in question was incomplete or
inadequate, when it failed to reject the application on those grounds.” Landowners
Brief at 36 (citing Rodier v. Township of Ridley, 595 A.2d 220, 224 (Pa. Cmwlth.
1991)).
              Landowners further contend that the Township’s letter of June 18,
2019, was not appealable because it was not a “decision” as defined in Section 107
of the MPC.6 The Township administrator, Trant, had no authority to render a


        subdivision or land development approval with the Township, nor shall it be the
        start of any statutorily prescribed Township review period. The pre-application
        conference shall not protect the application from subsequent amendments to any
        applicable Township ordinance provision made prior to the date of the filing of a
        complete application. The pre-application conferences are intended to be advisory
        only and shall not bind the Township to take any action on any application
        subsequently submitted.
SPRINGFIELD SALDO, §302; R.R. 316a (emphasis added).
6
  Section 107 of the MPC defines “decision” as:
                                               9
decision on the conditional use application. This authority lies only with the
Township Supervisors “after a hearing before them.” Landowners Brief at 34. The
trial court erred in applying the “unclean hands doctrine” in denying Landowners
equitable relief because the MPC does not require Landowners to take any action
prior to seeking a deemed approval. Id. at 39, 41.
                The Township responds that Landowners confuse “application form”
with “application process”; only the latter requires the payment of an application fee.
Township Brief at 4-5. Landowners’ applications were never accepted for filing
because no fees were paid. As such, the 60-day period for holding a hearing in
Section 908(1.2) of the MPC never began to run. Even so, the June 18, 2019, letter
rejected Landowners’ applications, which the trial court found was not “confusing
and ambiguous,” as Landowners asserted. Trial Court op. at 13.
                We begin with a review of Section 908(1.2) of the MPC, which
provides, in relevant part, that “[t]he first hearing before the board or hearing officer
shall be commenced within 60 days from the date of receipt of the applicant’s
application, unless the applicant has agreed in writing to an extension of time.” 53
P.S. § 10908(1.2). Further, Section 913.2(b)(2) of the MPC7 states:

                Where the governing body fails to render the decision within the
                period required by this subsection or fails to commence, conduct
                or complete the required hearing as provided in section 908(1.2),
                the decision shall be deemed to have been rendered in favor of

        [a] final adjudication of any board or other body granted jurisdiction under any land
        use ordinance or this act to do so, either by reason of the grant of exclusive
        jurisdiction or by reason of appeals from determinations. All decisions shall be
        appealable to the court of common pleas of the county and judicial district wherein
        the municipality lies.
53 P.S. §10107.

7
    Added by the act of December 21, 1988, P.L. 1329.
                                                10
             the applicant unless the applicant has agreed in writing or on the
             record to an extension of time. When a decision has been
             rendered in favor of the applicant because of the failure of the
             governing body to meet or render a decision as hereinabove
             provided, the governing body shall give public notice of the
             decision within ten days from the last day it could have met to
             render a decision in the same manner as required by the public
             notice requirements of this act. If the governing body shall fail to
             provide such notice, the applicant may do so.

53 P.S. §10913.2(b)(2) (emphasis added). In Grim v. Borough of Boyertown, 595
A.2d 775, 779 (Pa. Cmwlth. 1991), this Court stated that “the language of that
section which provides that a decision ‘shall be deemed to have been rendered in
favor of the applicant,’ where the board fails to hold the required hearing within 60
days, is imperative.”
             The purpose of a deemed approval is “to ensure orderly disposition of
land use applications and protect applicants from delay by municipalities, not to limit
what plans may be approved.” Gaughen LLC v. Borough Council of Borough of
Mechanicsburg, 128 A.3d 355, 363 (Pa. Cmwlth. 2015).               The merits of the
application are irrelevant to a deemed approval. Id. At the same time, deemed
approvals are disfavored because they can “result in regulatory approvals that could
be at variance with the zoning provisions that were enacted to protect the health,
welfare and safety of the community.” LVGC Partners, LP v. Jackson Township
Board of Supervisors, 948 A.2d 235, 237 (Pa. Cmwlth. 2008). Courts are “alert for
gamesmanship which allows for the disposition of cases on timing issues rather than
substantive grounds.” Nextel Partners, 958 A.2d at 591.
             In Gaughen, 128 A.3d 355, the developer submitted a land development
plan for an apartment complex. Two weeks later, the borough engineer informed
the developer that the plan did not comply with certain provisions of the borough’s

                                          11
zoning and land development ordinances. The planning commission tabled the plan
at the request of the developer, who later met with the borough officials to discuss
the issues raised by the engineer concerning the plan. At no point did the borough
notify the developer that it considered the application incomplete or not filed.
              The borough’s SALDO provided for a deemed approval if the borough
council failed to issue a decision within 90 days from the date of the application’s
filing. It also provided that no application would be considered “filed” unless “the
same conforms in every respect to the requirements of this ordinance.” Id. at 358.
When the borough council failed to act within the 90-day period, the developer filed
a mandamus action, seeking confirmation of a deemed approval of its land
development plan.8 The trial court dismissed the developer’s claim and ruled that
the 90-day deadline never began to run because the developer’s plan did not
substantively conform “in every respect to the requirements” of the SALDO. This
Court reversed. We reasoned that the SALDO referred to the “filing requirements,”
i.e., “what must be submitted [to the borough] and what a plan must contain,” as
opposed to “substantive requirements for approval.” Id. at 363-64. The filing
requirements “ensure that the municipality has the material that it needs to conduct
a meaningful review” of the application, “not to prevent the filing of applications for
plans that do not meet all ordinance requirements for approval.” Id. at 363.
              The borough’s SALDO set forth the requirements for a filing, but the
record was unclear that the developer’s plan satisfied those requirements. Id. at 364.
This Court concluded that it need not resolve “which party bears the consequence of

8
 A mandamus action is the proper vehicle to compel zoning officials to recognize the right to a
“deemed approval.” Philomeno & Salamone v. Board of Supervisors of Upper Merion Township,
966 A.2d 1109, 1110 (Pa. 2009). Here, Landowners did not file a mandamus action but, rather,
published deemed-approval notices in newspapers and posted the notices on the Property. The
Township appealed to the trial court challenging Landowners’ claim of a deemed approval.
                                              12
this failure of proof” because the borough was “barred from asserting that filing
deficiencies in the [d]eveloper’s plan prevented the [ordinance] deadlines from
running.” Id. at 365. The borough chose to accept and treat the developer’s plan as
filed and raised the defense of improper filing only after the developer asserted a
deemed approval. Id. at 366. At no time did the borough attempt to return the
application fee. Id. As such, this Court held the developer was entitled to a deemed
approval. We further stated:

            [A] municipality has a legal obligation to proceed in go[o]d faith
            in reviewing and processing development plans, and where a
            municipality receives an incomplete application that precludes
            meaningful review, it should act clearly and without delay to
            notify the applicant that the application has been rejected as
            incomplete.

Id. (emphasis added) (internal quotations omitted).
            Here, Landowners submitted a conditional use application to the
Township on May 6, 2019, and resubmitted it on June 7, 2019. Section 105 of the
Township Zoning Ordinance provides, in pertinent part, as follows:

            Any application for amendment, variance, special exception,
            conditional use, permit or any other application or certificate
            within the scope of this Ordinance, shall be accompanied by a
            fee, such fee to be established by resolution of the Township
            Board of Supervisors, who may, from time to time revise such
            fees in order to bear a reasonable relationship to the costs
            involved.

ZONING CODE, §105 (emphasis added); R.R. 180a. Section 401 of the Zoning
Ordinance further provides:

            Applications for Conditional Uses and Special Exceptions shall
            be made to the Zoning Officer. Conditional Uses shall be granted


                                        13
              or denied by the Board of Township Supervisors after the
              recommendation of the Township Planning Commission….

ZONING CODE, §401; R.R. 193a.9 The Zoning Ordinance does not provide a deadline
for a conditional use hearing or a deemed-approval provision. As such, the 60-day
hearing deadline set forth in Section 908(1.2) of the MPC and the deemed-approval
provision in Section 913.2(b)(2) of the MPC govern. Other than the filing fee, the
Zoning Ordinance does not specify what is required for a complete conditional use
application. Nevertheless, it is undisputed that Landowners did not pay the filing
fee for their conditional use application, as required in the Zoning Ordinance. See
ZONING CODE, §105; R.R. 180a.
              Landowners argue that because the Township did not give them an
invoice for the fees to be paid, it has “waived its right to reject” the conditional use
application “for non-payment [of fees].” Landowners Brief at 25. However, the
Township did not reject Landowners’ application for non-payment of fees. Rather,
the Township’s June 18, 2019, letter advised that Landowners’ application “will not
be processed” because it was determined “not complete … pursuant to the applicable
requirements of the [SALDO].” R.R. 389a. Landowners correctly point out that the
SALDO has no bearing on a conditional use request. Nevertheless, the June 18,
2019, letter plainly rejected Landowners’ application. In Gaughen, 128 A.3d 355,
the borough accepted the plan and only raised the defense of improper filing after
the developer asserted a deemed approval. By contrast, here, the Township rejected
Landowners’ revised application as improperly filed days after its receipt.

9
 The Township Supervisors, in granting a conditional use, “may attach reasonable conditions and
safeguards, in addition to those expressed in this Ordinance, as they may deem necessary to
implement the purposes of the [MPC] and this Ordinance.” ZONING CODE, §401; R.R. 193a. The
minimum standards for granting a conditional use for service stations or service and repair
businesses are set forth in Section 408 of the Zoning Ordinance. ZONING CODE, §408; R.R. 197a.
                                              14
Landowners had no reason to expect the Township Supervisors to hold a hearing on
their conditional use application. The 60-day deadline for holding a hearing in
Section 908(1.2) of the MPC was never triggered.
             This conclusion is consistent with Penllyn Lands v. Board of
Supervisors of Lower Gwynedd Township, 638 A.2d 332 (Pa. Cmwlth. 1994). There,
the landowner filed a land development plan for an apartment complex, and the
township denied the application. The landowner then filed an action in mandamus
asserting the right to a deemed approval of the application. In support, the landowner
asserted that because the board of supervisors’ vote was by less than the majority of
its members, it failed to render a valid decision before the expiration of the statutory
time period. The trial court dismissed the landowner’s mandamus action, and this
Court affirmed.    We explained that “a procedurally defective decision is not
tantamount to the absence of a decision[.]” Id. at 335. The board of supervisors
acted timely, albeit in a procedurally defective way. In these circumstances, we held
that a deemed-approval provision is not the mechanism for testing the validity of a
zoning decision.
             The Township rejected Landowners’ conditional use application as
incomplete by issuing the June 18, 2019, letter. Although the letter cited the SALDO
instead of the Zoning Ordinance, this defect “is not tantamount to the absence of a
decision.” Penllyn Lands, 638 A.2d at 335. Landowners could have appealed the
Township’s June 18, 2019, decision. We conclude that the trial court did not err in
holding that Landowners were not entitled to a deemed approval of their conditional
use application.




                                          15
                            II. Land Development Plan
             Landowners argue, next, that the trial court erred in concluding that
they were not entitled to a deemed approval of their land development plan where
the Township failed to specify, in a timely manner, the defects in Landowners’
application. The SALDO requires the Township to review land development
application submissions “within ten (10) business days of receipt … to determine if
all required information is complete” and, if the application is incomplete, notify the
applicant “in writing within three (3) business days of that decision.” SPRINGFIELD
SALDO, §307; R.R. 317a.          Landowners acknowledge that their application
contained only “basic drawings” and not all the required information. Landowners
Brief at 44. However, the Township did not reject the application as incomplete
until June 18, 2019, 42 days after receiving the submission on May 6, 2019. Id. In
the alternative, treating the revised application of June 7, 2019, as “a new
submission,” Landowners argue that the Township’s rejection letter failed to identify
the “specific completion deficiencies” as required by both Section 307 of the
SALDO and Section 508(2) of the MPC. These failures entitle Landowners to a
deemed approval of their development plan. Landowners Brief at 44, 46 (citing
Lehigh Asphalt Paving and Construction Company v. Board of Supervisors of East
Penn Township, 830 A.2d 1063 (Pa. Cmwlth. 2003)).
             The Township responds that Landowners’ land development
application was not complete without payment of the filing fee, and the Township
acted in good faith by issuing a prompt notice to Landowners that “a lot
consolidation (a Subdivision Plan)” needs to be performed first. R.R. 389a, 391a.
The Township contends that the land development application process never actually
started because it makes “absolute sense” for Landowners to secure conditional use


                                          16
approval before “spending a significant sum of money on land development.”
Township Brief at 12.
             Section 508 of the MPC provides in pertinent part:

             All applications for approval of a plat (other than those governed
             by Article VII), whether preliminary or final, shall be acted upon
             by the governing body or the planning agency within such time
             limits as may be fixed in the subdivision and land development
             ordinance[10] but the governing body or the planning agency shall
             render its decision and communicate it to the applicant not later
             than 90 days following the date of the regular meeting of the
             governing body or the planning agency (whichever first reviews
             the application) next following the date the application is filed or
             after a final order of court remanding an application, provided
             that should the said next regular meeting occur more than 30 days
             following the filing of the application or the final order of the
             court, the said 90-day period shall be measured from the 30th day
             following the day the application has been filed.
             (1) The decision of the governing body or the planning agency
             shall be in writing and shall be communicated to the applicant
             personally or mailed to him at his last known address not later
             than 15 days following the decision.
             (2) When the application is not approved in terms as filed the
             decision shall specify the defects found in the application and
             describe the requirements which have not been met and shall, in
             each case, cite to the provisions of the statute or ordinance relied
             upon.

             (3) Failure of the governing body or agency to render a decision
             and communicate it to the applicant within the time and in the
             manner required herein shall be deemed an approval of the
             application in terms as presented unless the applicant has agreed
             in writing to an extension of time or change in the prescribed
             manner of presentation of communication of the decision, in

10
  The Township SALDO provides for a similar 90-day deadline for the Township Supervisors to
render a decision on a land development application. SPRINGFIELD SALDO, §308; R.R. 317a.
                                            17
             which case, failure to meet the extended time or change in
             manner of presentation of communication shall have like effect.

53 P.S. §10508 (emphasis added).
             Section 307 of the Township’s SALDO governs submission of “a
complete application.” It states:

             The subdivision administrator shall receive submissions,
             provided the required submission includes the appropriate
             number of plan copies, all fees are paid, and the plan is submitted
             at least twenty eight (28) days before the planning commission
             meeting. Within ten (10) business days of receipt, the
             administrator, or another person so appointed by the Township,
             shall review the application to determine if all required
             information is complete. If the application is incomplete, the
             agent shall notify the applicant in writing within three (3)
             business days of that decision. In this case, specific completion
             deficiencies shall be specifically identified. The application shall
             not be considered complete and filed for purposes of review until
             all deficiencies of information are provided. If the submission is
             complete, the administrator shall notify the applicant and provide
             a receipt of completion upon the applicant’s request. A complete
             application for consideration by the Township shall include:
             A. Submittal of the required application to the Township offices,
                during normal business hours, at least twenty-eight days prior
                to the date of the next regularly scheduled Township Planning
                Commission Workshop meeting;
             B. Correct required application form, fully completed and
                executed by a person with authority to do so, including such
                information as may be necessary to verify said authority;

             C. Correct application fee, in the correct amount, as set by
                Township resolution, and as may be amended from time to
                time;

             D. Complete sets of application materials, as required by this
                Section 305[;]

                                          18
             E. Application drawings clearly and legibly drawn to scale and
                of a size specified under Sections 402A and B.

SPRINGFIELD SALDO, §307; R.R. 317a (emphasis added).
             Landowners argue that Section 307 of the SALDO required the
Township to reject their land development application as incomplete within “ten (10)
business days of receipt [of the submission]” on May 6, 2019. Id. As a result,
Landowners are entitled to a deemed approval of the land development plan. We
disagree.
             Failure to adhere to a SALDO deadline does not result in a deemed
approval unless the SALDO contains a specific deemed-approval provision. LVGC
Partners, 948 A.2d at 237-38. In LVGC Partners, the landowner filed a mandamus
action to enforce its claim to a deemed approval of its subdivision development plan.
The board of supervisors sent written notice of the denial to the landowner within
the 15-day notification period set forth in Section 508(1) of the MPC, but beyond
the 5-day notification period set forth in the township’s SALDO. The landowner
argued that the supervisors’ failure to notify it of the denial of its plan within the 5-
day period resulted in a deemed approval of the plan under Section 508 of the MPC.
The trial court dismissed the landowner’s mandamus action, and this Court affirmed
for the stated reason that the ordinance did not contain a deemed-approval provision.
Further,

             [t]he provision that makes failure to act a deemed approval is in
             Section 508(3) of the MPC. It provides that “[f]ailure of the
             governing body or agency to render a decision and communicate
             it to the applicant within the time and in the manner required
             herein shall be deemed an approval ...,” and the “herein” is the
             15 days set forth in Section 508(1). Because the deemed
             approval only applies to the 15-day period set forth in the MPC,
             we cannot graft a deemed approval provision into [the SALDO]

                                           19
             to penalize the [supervisors’] procedural tardiness where such is
             expressly lacking.

LVGC Partners, 948 A.2d at 238 (emphasis in original).
             Likewise, here, the SALDO does not contain a deemed-approval
provision. As such, the Township’s failure to reject the land development plan as
incomplete within the 10-day period established in Section 307 of the SALDO did
not result in a deemed approval of the plan. Nor did this failure of the Township
trigger the deemed-approval provision in Section 508(3) of the MPC because
Section 508 does not provide for a 10-day review period for application submissions.
             In any event, the requirements in Section 508 of the MPC were never
triggered because Landowners did not submit a complete land development plan. In
Gorton v. Silver Lake Township, 494 A.2d 26 (Pa. Cmwlth. 1985), landowners
submitted a subdivision application, a preliminary sketch plan of the proposed
subdivision, and a filing fee. The township returned these items to the landowners
due to the general incompleteness of the application.         Five months later, the
landowners submitted two subdivision plans without paying a filing fee. The
township again returned the applications to the landowners as not containing the
information required by the ordinance. The landowners then filed a mandamus
action, asserting that the township’s failure to render a decision on their applications
within 90 days of receipt entitled them to a deemed approval of the applications
under Section 508 of the MPC. The trial court dismissed the landowners’ action,
and this Court affirmed. We held that the requirements of Section 508 were never
triggered because the landowners had not submitted a complete application. Gorton,
494 A.2d at 28.
             Landowners argue that their appeal is governed not by Gorton but by
Lehigh Asphalt, 830 A.2d 1063. There, a quarry owner filed a land development
                                          20
plan, along with filing fees and requisite copies of the plan, with the township
seeking to expand its quarry operation. The township rejected the plan for the stated
reason that “it did not comply with the township’s [SALDO].”            Id. at 1066.
Asserting that the township’s rejection lacked specificity, the quarry owner filed a
mandamus action to confirm a deemed approval of its development plan. The trial
court dismissed the mandamus action. On appeal, this Court vacated the trial court’s
decision and held that the township’s failure to specify the defects in the plan and
identify the specific ordinance provisions constituted a violation of Section 508(2)
of the MPC. The omission entitled the quarry owner to a deemed approval of the
plan. Notably, the Lehigh Asphalt court distinguished Gorton, stating that the
township’s “admitted treatment of the [] submission as an application for land
development under Section 508 of the MPC takes this case outside of the
circumstances described in Gorton[.]” Lehigh Asphalt, 830 A.2d at 1071 n.9.
             Here, Landowners did not pay the filing fees for their land development
plan, and they acknowledge that their application contained only “basic drawings”
and, thus, was not “complete” under Section 307 of the SALDO. Landowners Brief
at 44. The May 6, 2019, submission contained “just a sketch plan.” R.R. 378a. The
zoning officer recommended that the Planning Commission consider only the
conditional use request at the May 20, 2019, pre-application conference.
Landowners’ revised application submitted on June 7, 2019, merely reduced the
square footage by taking one parcel off the plan. In the June 7, 2019, letter, the
Township stated that the land development plan procedure would not start until
Landowners received “a favorable response to conditional use hearing.” R.R. 32a.
McClelland testified that the Township did not charge Landowners the filing fee on
their land development application because it was incomplete. N.T. 81-82. Unlike


                                         21
Lehigh Asphalt, the Township did not treat Landowners’ plan as filed under Section
508 of the MPC. As such, the requirements and the deemed approval provision in
Section 508 of the MPC were never triggered. Gorton, 494 A.2d at 28.
                                   Conclusion
            We hold that Landowners are not entitled to a deemed approval of their
conditional use request under Section 908(1.2) of the MPC because the Township
rejected the application as incomplete. Although the Township cited the incorrect
ordinance in its rejection letter, the letter constituted a land use decision that
Landowners could have appealed to the trial court. Penllyn Lands, 638 A.2d 332.
We also hold that Landowners were not entitled to deemed approval of their land
development plan. That the Township did not determine that the application was
incomplete within 10 days after receiving the submission, as required in the SALDO,
did not entitle Landowners to a deemed approval of the plan because the SALDO
does not contain a deemed-approval provision, and Section 508 of the MPC does not
provide for a 10-day review period that would trigger the deemed-approval provision
therein. In any event, the land development application was incomplete and would
never trigger the requirements in Section 508 of the MPC. For these reasons, we
affirm the trial court’s November 20, 2020, orders.
                            ____________________________________________
                            MARY HANNAH LEAVITT, President Judge Emerita




                                        22
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Springfield Township, Mercer County, :
Pennsylvania                         :
                                     :
                  v.                 :   No. 1303 C.D. 2020
                                     :   No. 1304 C.D. 2020
Richard Ratvasky and Joyce Ratvasky, :
husband and wife,                    :
                        Appellants   :


                                ORDER

           AND, NOW, this 14th day of December, 2021, the orders of the Court
of Common Pleas of Mercer County, dated November 20, 2020, in the above-
captioned matter, are hereby AFFIRMED.
                           ____________________________________________
                           MARY HANNAH LEAVITT, President Judge Emerita